DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.
 
Response to Amendment
The amendments and remarks, filed on 2/1/2022, has been entered. The previous prior art rejection stands and applied to address the claim amendments.

Claim Status
Claims 1-19 are pending with claims 1-6 and 9-20 being examined and claims 7-8 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a “non-reactive” spacer in line 5.  Then, “non-reactive spacer” are mentioned again throughout the claims, where the examiner does not find support for these limitations.  Specifically, the specification does not discuss the phrase/limitation “non-reactive spacer”.  Further, the applicant does not specify where support for the “non-reactive spacer” limitation Is provided in the specification, and thus the limitations fails to comply with the written description requirement.  The examiner notes that the term “non-reactive spacer” was not in the original claims as filed and was introduced into the claim amendments filed on 2/1/2022.  Therefore, “non-reactive spacer” is considered new matter.  Claims 2-6 and 9-19 are rejected by virtue of dependency on claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 2, the phrase "such as", in lines 4-9, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 recites the limitation “an area of the non-reactive spacer” in lines 1-2.  Examiner notes that the “area” is recited in claim 1 in line 8.  Thus, the limitation is unclear if the applicant is referring to a different area of the non-reactive spacer.  For purpose of examination, the examiner interprets that the area is the area referenced in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10, 12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoagland et al (US 20070251822 A1; hereinafter “Hoagland”; already of record) in view of Nagamoto et al (US 4587102 A; hereinafter “Nagamoto”; already of record). 
Regarding claim 1, Hoagland teaches a gas detection element for detection of a measurement target gas (Hoagland; Abstract), the gas detection element comprising: 
a gas detection layer (Hoagland; para [29, 30, 31, 33, 36, 38, 45]; Fig. 1, 2; examiner interprets the gas detection layer to include the from hydrogen sensor layer 102 to the adhesive layer 110) including a chemochromic pigment (Hoagland; para [30]; hydrogen sensor material 102 may comprise chemochromic transition metal oxide), the gas detection layer having a first surface (Hoagland; Fig. 1, 2) and also having adhesiveness (Hoagland; para [35]; Fig. 2; adhesive layer 110); and 
a non-reactive spacer (Hoagland; para [30, 33, 38, 44-46]; Fig. 1, 2; molecular diffusion barrier 106…the molecular diffusion barrier is a layer of PTFE; examiner notes it is well known in the art that PTFE is a non-reactive polymer), wherein the non-reactive spacer 
3 reacts to hydrogen/air mixture, thus air must be permeable to reach the sensor material layer), is disposed on the first surface of the gas detection layer (Hoagland; Fig. 1, 2), 
Hoagland does not teach that the spacer having an area in a plane parallel to the first surface of the gas detection layer that is smaller than an area of the first surface of the gas detection layer.
However, Nagamoto teaches an analogous art of an analysis element for optical detection (Nagamoto; Abstract) and a spacer (Nagamoto; col. 6, lines 16-18; Fig. 1; reaction layer 30 is composed of a fibrous porous medium having voids of about 20 to about 90%, prefer ably 50 to 90%) having an area in a plane parallel to the first surface of the detection layer (Nagamoto; col. 13, line 44-46; Fig. 1; the detection layer 21 forms a color therein and optical measurement is possible) that is smaller than an area of the first surface of the detection layer (Nagamoto; col. 7, lines 45-47; Fig. 1; the reaction layer comprising the porous medium have an area smaller than that of the detection element).  It would have been obvious to one of ordinary skill in the art to have modified the area of the spacer of Hoagland to have an area in a plane parallel to the first surface of the gas detection layer that is smaller than an area of the first surface of the gas detection layer as taught by Nagamoto, because Nagamoto teaches that the smaller area retains the sample which results in greater change of the signal amount (Nagamoto; col. 7, lines 61-65; examiner notes that the signal is an optically detectable signal) and reduce production cost (Nagamoto; col. 8, lines 44-46)). 
Regarding claim 2, modified Hoagland teaches the gas detection element according to claim 1, wherein the non-reactive spacer is selected from a group consisting of: 
paper made of pulp; 

a thermal diffusion sheet including an inorganic material such as glass, ceramic, or metal, or including a polymer material such as a synthetic resin; 
a porous sheet including an inorganic material such as glass, ceramic, or metal, or including a polymer material such as a synthetic resin; and 
a foam having connected pores (Hoagland; para [33]; protective molecular diffusion barrier 106 can comprise at least one thin metal film such as palladium, platinum, iridium, or other noble metals, or precursors of such metals that may be used for deposition, or can comprise a polymer such as: polyamides, polyacrylamides, polyacrylate, polyalkylacrylates, polystyrenes, polynitriles, polyvinyls, polyvinylchlorides, polyvinyl alchohols, polydienes, polyesters, polycarbonates, polysiloxanes, polyurethanes, polyolefins, polyimides, or heteropolymeric combinations thereof… the molecular diffusion barrier is a layer of PTFE).
Regarding claim 3, modified Hoagland teaches the gas detection element according to claim 1, wherein at least a part of an end surface of the non-reactive spacer is exposed to outside (Hoagland; para [33]; molecular diffusion barrier 106 that allows selectively permeable diffusion of molecular hydrogen or atomic hydrogen to the exclusion of oxygen and other contaminants; examiner interprets the selective permeability as being exposed to the outside because it excludes atmospheric gases such as oxygen).
Regarding claim 4, 
Regarding claim 10, modified Hoagland teaches the gas detection element according to claim 1, further comprising a backing on a second surface of the gas detection layer opposite to the first surface (Hoagland; para [34-36, 38]; Fig. 1, 2; substrate material 108).
Regarding claim 12, modified Hoagland teaches the gas detection element according to claim 1, wherein the chemochromic pigment changes in color by contacting a reducing gas (Hogland; para [32]; catalyst material 104 that facilitates the conversion of molecular hydrogen to atomic hydrogen).
Regarding claim 17, modified Hoagland teaches the gas detection element according to claim 1, wherein the gas detection element is in a form of a patch or in a form of a strip (Hogland; para [46]; Fig. 1, 8, 9; The substrate material can also be a substrate material 902 conformable to outerwear, such as a plastic sheet or paper sheet, having an adhesive layer 110).
Regarding claim 18, modified Hoagland teaches the gas detection element according to claim 1, wherein the measurement target gas is hydrogen gas (Hogland; para [32]; Fig. 1, 2; hydrogen sensor 100). 
Regarding claim 19, modified Hoagland teaches the gas detection element according to claim 1, wherein a gap is provided between the non-reactive spacer and the gas detection layer (Hoagland; Fig. 2; examiner interprets the layer between the molecular diffusion barrier 106 (spacer) and the sensor material 102 (detection element) as the “gap” because a gap is the space between the two layers). 
Regarding claim 20, modified Hoagland teaches the gas detection element according to claim 1, with the non-reactive spacer. 
Modified Hoagland does not teach wherein an area of the non-reactive spacer is substantially larger than an opening in an inspection member, and the measurement target gas is introduced through the opening. 
However, Nagamoto teaches an analogous art of an analysis element for optical detection (Nagamoto; Abstract) and a spacer (Nagamoto; col. 6, lines 16-18; Fig. 1; reaction layer 30 is composed . 
Claim 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoagland in view of Nagamoto, and in further view of Smyth et al (US 20160011157 A1; hereinafter “Smyth”; already of record). 
Regarding claim 5, modified Hoagland teaches the gas detection element according to claim 1, with the spacer. 
Modified Hoagland does not teach the spacer having a thickness in a range from 5 µm to 1000 µm.
However, Smyth teaches an analogous art of an indicator device (Smyth; Abstract) comprising a  spacer (Smyth; para [32]; barrier section may also provide a semi-permeable seal) having a thickness in a range from 5 µm to 1000 µm (Smyth; para [100]; a thickness of between approximately 12 µm and 300 µm, typically between 30 µm and 200 µm).  It would have been to one of ordinary skill in the art to have modified the spacer of modified Hoagland to have a thickness in a range from 5 µm to 1000 µm as taught by Smyth, because Smyth teaches that the barrier layer provides a semi-permeable seal configured to allow controlled flow to the indicator of the chemical agent that effects a change in visible properties of the indicator material (Smyth; para [32]). 
Regarding claim 9, modified Hoagland teaches the gas detection element according to claim 1, with the gas detection layer. 
Modified Hoagland does not teach a release liner on the first surface of the gas detection layer. 
However, Smyth teaches an analogous art of an indicator device (Smyth; Abstract) comprising a gas detection layer (Smyth; para [257, 258, 261-277]; Fig. 1, 2, 3, 5, 6, 7, 8, 12; indicator layer 112) further comprising a release liner (Smyth; para [295]; Fig. 12; peelable section 120) on the first surface of the gas detection layer (Smyth; Fig. 12).  It would have been to one of ordinary skill in the art to have modified the gas detection element of modified Hoagland to comprise a release liner as taught by Smyth, because Smyth teaches that the peelable section and the adhesive section are removed from the indicator section to expose the indicator layer (Smyth; para [297]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoagland in view of Nagamoto, and in further view Mochida et al (US 5552276 A; hereinafter “Mochida”; already of record).
Regarding claim 6, modified Hoagland teaches the gas detection element according to claim 1 (the area of the spacer and the gas detection layer of Hoagland is modified for the spacer to have a smaller area than the area of the gas detection layer as taught by Nagamoto), with the spacer and gas detection layer. 
Modified Hoagland does not teach a ratio Ss/Sg is in a range from 0.02 to 0.9, in which Ss represents an area of the spacer and Sg represents an area of the gas detection layer in top view.
However, Mochida teaches an analgous art of a measuring apparatus (Mochida; Abstract) wherein a ratio Ss/Sg is in a range from 0.02 to 0.9 (Mochida; Fig. 2), in which Ss represents an area of the spacer (Mochida; col. 10, line 62; Fig. 1; porous body 4) and Sg represents an area of the gas detection layer in top view (Mochida; col. 11, line 7; Fig. 1; porous reaction membrane). It would have been obvious to one of ordinary skill in the art to have modified the spacer and the top of the detection . 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoagland in view of Nagamoto, and in further view of Sakamoto et al (US 5849073 A; hereinafter “Sakamoto”; already of record).
Regarding claim 13, modified Hoagland teaches the gas detection element according to claim 1, wherein the chemochromic pigment includes carrier particles, a noble metal other than palladium (Hoagland; para [62]; Small particles of titanium dioxide or aluminum oxide that approach the nanoparticle size). 
Modified Hoagland does not teach palladium oxide on surfaces of carrier nanoparticles. 
However, Sakamoto teaches an analogous art of a pigment for sensing gas (Sakamoto; Abstract) comprising a carrier particle (Sakamoto; col. 6, lines 30-31; titanium dioxide particles) with palladium oxide on surfaces of carrier particles (Sakamoto; col. 6, lines 30-31; palladium oxide onto the surfaces of titanium dioxide particles).  It would have been obvious to one of ordinary skill in the art to have modified the carrier particles of modified Hoagland to include palladium oxide on the surface of the carrier particle as taught by Sakamoto, because Sakamoto teaches that titanium dioxide particles coated with palladium oxide is required for the most Superior detection of hydrogen gas (Sakamoto; col. 12, lines 64-65). 
Regarding claim 14, .
Claims 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoagland in view of Nagamoto, and in further view of Patel (US 20140154808 A1; hereinafter “Patel”; already of record).
Regarding claim 11, modified Hoagland teaches the gas detection element according to claim 10, with the backing. 
Modified Hoagland does not teach that the backing is formed of polyimide, polyethylene (PE), polypropylene (PP), a fluorinated ethylene propylene copolymer (FEP), an ethylene tetrafluoroethylene copolymer (ETFE), polytetrafluoroethylene (PTFE), polyethylene terephthalate (PET), a tetrafluoroethylene- perfluoroalkyl vinyl ether copolymer (PFA), or polyvinylidene fluoride (PVDF).
However, Patel teaches an analogous art of a  (Smyth; Abstract) comprising a backing (Smyth; para [510]; Fig. 1, 3; substrate 40) formed of polyimide, polyethylene (PE), polypropylene (PP), a fluorinated ethylene propylene copolymer (FEP), an ethylene tetrafluoroethylene copolymer (ETFE), polytetrafluoroethylene (PTFE), polyethylene terephthalate (PET), a tetrafluoroethylene- perfluoroalkyl vinyl ether copolymer (PFA), or polyvinylidene fluoride (PVDF) (Smyth; para [885, 886]; The polymer film suitable for the practice of the present invention include polyesters, such as polyethylene terephthalate).  It would have been obvious to one of ordinary skill in the art to have modified the backing of modified Hoagland to be formed of polyethylene terephthalate as taught by Patel, because Patel teaches that the polymer is flexible, dimensionally stable material with good tear and chemical resistances making it suitable for practice (Patel; para [885, 886]).
Regarding claim 15, modified Hoagland teaches the gas detection element according to claim 1, with the gas detection layer.
Modified Hoagland does not teach that the gas detection layer includes a silicone resin.
However, Patel teaches an analogous art of a comprising a gas detection layer (Patel; para [510]; Fig. 1; indicator layer 30) includes a silicone resin (Patel; para [401, 510, 814]; Fig. 1; indicator layer 30 
Regarding claim 16, modified Hoagland teaches the gas detection element according to claim 15, wherein the silicone resin includes a phenylmethyl group or a dimethyl group (para [923]; Suitable film-forming resins also include…dimethylhydantoin-formaldehyde).

Response to Arguments
Applicant’s arguments filed, 2/1/2022, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection.
Applicant's arguments have been fully considered, and some of the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
In the applicant’s arguments, on pages 10-11, argues that Hoagland does not “gas detection layer has adhesiveness, and the spacer is (i) non-reactive, and (ii) porous such that it is permeable to the measurement gas and air”.  Examiner respectfully disagrees.  Hoagland teaches the gas detection layer having adhesiveness (Hoagland; para [35]; Fig. 2; adhesive layer 110); and a non-reactive spacer (Hoagland; para [30, 33, 38, 44-46]; Fig. 1, 2; molecular diffusion barrier 106…the molecular diffusion barrier is a layer of PTFE; examiner notes it is well known in the art that PTFE is a non-reactive polymer), wherein the non-reactive spacer is porous such that it is permeable to the measurement target gas and air (Hoagland; para [33, 68]; a molecular diffusion barrier 106 that allows selectively permeable diffusion of molecular hydrogen or atomic hydrogen to the exclusion of oxygen and other contaminants; examiner notes that WO3 reacts to hydrogen/air mixture, thus air must be permeable to reach the sensor material layer). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798